In’ a prpceedtii'g, (1) to compel cancellation of the enrollments of appellants and others named as respondents in the proceeding,, in the Conservative .Partyin Richmond, Courity, and (2) to annul petitions, presented by thém to the respondent Bgard" of Elections of the City of New York as candidates for the county committee of said party in certain Election Districts' of the 61st Assembly District, .the appeal is from a judgmyit of the Supreme Court, Richmond' .County, ..dated January '6, 1975, which granted the' application tot the .extent of directing that th'e enrollments of'appellants and certain of the others named as respondents in the proceeding he canceled. Jude-ment reversed insofar *654as it affects appellants, on the law, without costs, and proceeding dismissed insofar as it refers to the enrollment, and petitions for the candidacies, of appellants. Before the enrollment of a voter as a member of the Conservative Party can be stricken on the ground that he is not in sympathy with the principles of said party, a hearing must he held by the chairman of the county committee of the Conservative Party or by a subcommittee appointed by him on notice to the voter (Election Law, § 332, subd. 2). Gulotta, P. J., Rabin, Martuseello, Benjamin and Shapiro, JJ., concur.